DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 01/10/22, with respect to the rejection of claims 44 and 46 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Applicant has amended claims 44 and 46 to address the issues set forth in Paragraphs 2-3 of the Non-Final Rejection mailed 10/08/21.  See also page 7 of Applicant’s Remarks. Therefore, the rejection has been withdrawn.  

Applicant’s arguments, filed 01/10/22, with respect to the rejection of claims under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 involving the prior art Cherubini et al. (US 2018/0010990) as set forth in Paragraphs 6-10 and 14-25 of the Non-Final Rejection mailed 01/10/22 have been fully considered and are persuasive.  Applicant has argued that Cherubini does not teach the features of claim 1 having the features of the upper section, intermediate section and a lower section as recited in claim 1. See pages 7-12 of Applicant’s Remarks.  The Examiner agrees, therefore the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37-45 and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsh et al. (US 2010/0120133).  Walsh discloses a separation container.  The embodiment of the device most relative to the instant claims is shown in Figures 9-10.
Regarding claims 37, 40, and 41 – Walsh teaches a tube (device 60) having a body (62) for collecting and processing a sample.  The tube (60) is comprised of an upper section (upper reservoir 80), an intermediate section (middle tapered section 82), and a lower section (capillary tube 84) and also includes a volume of a density gradient medium (density cushion material 85).  The tube (60) of Walsh includes an upper section (80) and lower section (84) of substantially circular shape, the upper section (80) having an inner diameter larger than an inner diameter of the lower section (84).  The tube (60) of Walsh also has an upper section (80) with an outer diameter (64) that is larger than an outer diameter of the lower section (84).  In addition, the intermediate section (82) has a tapered shape while being located between the upper section (80) and lower section (84) such that the top of the intermediate section (82) connects to a bottom of the upper section (80) and a bottom of the intermediate section (82) connects to a top of the lower section (84) while the inner and outer diameter of the intermediate section (82) decreases. Again, see Figures 9-10 of Walsh. 
Regarding claims 38, 39, 42 and 43 – Figure 9 of Walsh shows a plurality of pairs of longitudinal extending fins (wings 68) attached to the tube (60).  Each of the plurality of pairs of fins (68) are spaced apart 180o from each other and equally from other fins (68).  
Regarding claim 44 and 45 – As shown in Figure 9, the fins (wings 68) extend along the entire length of the intermediate section (82) and lower section (84) of the tube (60).  The tube (60) also has an upper section (80) having an outer diameter that is substantially equal to the distance between the outer edges of the two ribs in a single pair of the plurality of ribs.  See Figure 10. 
Regarding claim 56 – Walsh discloses the use of molded plastic or glass as the material for the container in Paragraph 0026.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 46 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (US 2010/0120133). Walsh teaches every element of claims 46 except for the diameter of 10.5 mm for the  intermediate section as recited in the claim. Walsh instead recites the top of the intermediate section having a diameter of 8.13-10.16 mm. See Paragraph 0029 of Walsh. The Examiner takes the position that the difference between the prior art and the instant claims is a recitation of relative dimensions. In Gardner v. TEC Syst., Inc., 725 F.2d 1238, 220 USPO 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 236, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04, Section IV, A. In the instant Application, the claimed vessel having the recited intermediate section diameter would not perform the functions of containing and separating material differently than the prior art Walsh. In addition, the Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to optimize the dimensions of the intermediate section through routine optimization based on similar dimensions. Walsh teaches a range of diameters that are similar to the claimed intermediate diameter section.  The courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) . See MPEP 2144.05, Section I directed to similar ranges for the full citation and MPEP 2144.05, Section II on routine optimization.
Claims 47-55 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (US 2010/0120133) in view of Stevens et al. (US 2004/013575). Walsh teaches every element of claims 47-55 except for the cap having a plug portion that is insertable into the upper section of the tube and the separation gel. 
Regarding claims 47, 48, and 49 – Walsh teaches a cap (100) in Figure 11 and Paragraphs 0026.  The cap (100) includes a pierceable septum (104) but the septum does not extend into the container. Stevens teaches a collection container and method of processing a sample that may include centrifugation. The embodiment of the device most relevant to the instant claims is shown in Figure 1 and described in 0052-0060. As shown in Figure 1, the collection container (12) includes a closure (22) and protective shield (24) that seals the top opening of the container (12) and is penetrable by a needle (26). In Paragraphs 0052-0054, Stevens teaches the resilient plug material of the closure provides a seal capable of maintaining a vacuum for long periods. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the closure from Stevens with the device of Walsh.  Walsh teaches a resealable septum but does not teach the resilient plug feature. One of ordinary skill in the art would add the closure to Walsh in order to seal the container for long periods as taught by Stevens. With respect to claim 49, Stevens teaches an evacuated tube in Paragraphs 0052-0056. 
Regarding claims 50 and 51 – Figure 1 of Stevens shows a protective shield (24) over the closure element(22).  The protective shield (24) has an inner diameter at a lower portion that is substantially equal to the outer diameter of the upper section of the container and an inner diameter an upper portion that is equal to the diameter of the top portion of the plug (22). 
Regarding claims 52 and 53 – Walsh teaches every element of claim 52 except for the separating gel and anticoagulant. Walsh also teaches a kit preloaded with the density gradient material but does not include anticoagulant and separating gel. In Paragraphs 0053-0061, Stevens teaches producing a kit comprised of a plurality of containers having preloaded stabilizing agents and other reagents, as well as a separation gel - and then sterilizing the contents of the container (Paragraphs 0056-0057). The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the preloaded, sterilized reagents from Stevens to the device of Walsh. One of ordinary skill in the art would add the preloaded reagents and sterilize the container of Walsh in order to provide a kit of preloaded, sterile containers as taught by Stevens.
Regarding claims 54 and 55 – Walsh teaches a density gradient medium having a density between about 1.025 to about 1.120 g/ml in Paragraph 0045. 

Claims 57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (US 2010/0120133) in view of Cherubini et al. (US 2004/013575). Walsh teaches every element of claims 57 and 58 except for the second period of centrifugation and automation features/steps. Walsh teaches enhancement of a sample by application of a first centrifugation force for about 30 seconds to about 30 minutes in Paragraph 0048 but does not teach a second centrifugation step or period.  Cherubini teaches a method of centrifugation in a vessel in Paragraphs 0204-0223. The method includes the steps of centrifuging for a first period of time at a first relative centrifugation force (RCF) without changing a relative position of the density gradient medium in the tube to achieve an initial cell separation, centrifuging for a second period of time at a second RCF, in order to change the relative position of the density gradient medium in the tube by accelerating to the range of 400 to 800 RCF, wherein the first RCF is in the range of 50 to 200 RCF, and wherein the second period of time is at least 5 minutes. See Paragraphs 0206-0208, especially Paragraph 0207. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the additional method steps including second centrifugation step from the method of Cherubini with the method of Walsh.  One of ordinary skill in the art at the time would add the additional steps in order to provide improved separation as taught by Cherubini. With respect to the removal step of claim 58, Cherubini teaches using the robotic gripper to load, unload and transfer elements within the system in Paragraphs 0039 and 0054. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time to add the automated features including the robot gripper to remove the vessels from the centrifuge with the automated robot gripper in order to centrifuge another container.

Conclusion
The Examiner notes this rejection is a NON-FINAL rejection based on the new rejection applied after Applicant successfully argued against the previous rejection(s).  See Paragraph 3 above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        May 7, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798